Title: Cabinet Opinion on Georgia and the Creek Indians, 29 May 1793
From: Cabinet
To: Washington, George



[Philadelphia] May 29th 1793

The President of the United States having assembled the heads of the respective departments and the attorney General, laid before them for their advice thereon, sundry communications from the Governor of Georgia, and others, relatively to the recent alarming depredations of the creek Indians upon the state of Georgia.
Whereupon after the subject was maturely considered and discussed it was unanimously advised
  That the Governor of Georgia be informed that from considerations

relative to foreign powers, and the pending treaty with the Northern Indians, it is deemed adviseable for the present, to avoid offensive expeditions into the Indian Country. But from the nature of the late appearances, it is thought expedient to encrease the force to be kept up for defensive purposes. The President therefore authorises, the calling into, and keeping in service, in addition to the troops heretofore stationed in Georgia, one hundred horse, and one hundred infantry, to be employed in repelling inroads as circumstances shall require. As it does not yet appear that the whole nation of the creeks, is engaged in hostility, it is confided that this force will be sufficient for the object designated. The case of a serious invasion of the territory of Georgia, by large bodies of Indians must be referred to the provisions of the constitution. The proceeding with efficacy in future requires absolutely, that no unnecessary Expence should be incurred in the mean time.
The above corps of horse to be raised for any period of time not exceeding twelve Months as may be found most practicable, subject to be dismissed at any time sooner as the government may think fit. The infantry to be called into service according to the course of the militia Laws endevoring to secure their continuance in service for the like term.
That General Pickens be invited to repair to the seat of Government, for the purpose of information and consultation; a proper compensation for his expences, and loss of time to be allowed.
That a further supply of one thousand arms with correspondent accoutrements be forwarded to the state of Georgia. Arms and accoutrements, for the cavalry to be also provided and forwarded.
That an agent be sent to the Creeks to endevor to adjust the surrender of those Indians who have lately committed murders on the citizens of Georgia; to conciliate, and secure such of the Indians as may be well disposed to the United States in the event of a war with the Creek nation, and if possible to prevent that extremety.

Th: Jefferson
H. Knox
Edm: Randolph
Alexandr Hamilton


